Browne, Justice, delivered the opinion of the Court: This was a motion to quash an execution, issued from the Madison Circuit Court, on a judgment rendered in the Municipal Court of the city of Alton, at the January term, 1839 ; which execution was issued, on the 11th day of October, 1839. The judgment and execution are in favor of Joel Finch, and against Hail Mason. The motion to quash was overruled. The following causes are assigned for error : The motion to quash the execution was made upon the following grounds : 1. Because there is no judgment of the Madison Circuit Court, in favor of the said Joel Finch, against the said Hail Mason, whereupon to issue the said execution. 2. Because the said execution is issued without any authority of law. 3. Because the clerk of the Madison Circuit Court issued the said execution upon a judgment of the Municipal Court of the city of Alton, in the county of Madison, when, after the repeal of said Court, there was no legal authority, by the law of the land, to issue an execution upon said judgment. The words of the statute passed in 1839, repealing the statute, incorporating the city of Alton, are, “ all suits or matters, both in law and equity, now pending and undetermined in the Municipal Court, shall be heard, tried, or prosecuted to final judgment and execution, in the Circuit Court of the county of Madison, in the same manner as they would be, if the said suit had been originally made returnable or had, in the Circuit Court of the county of Madison; and all records, dockets, and papers, belonging to, arising from, or connected with, the said Municipal Court, shall be transferred and delivered over, by the clerk of the Municipal Court, to the clerk of the Circuit Court of the county of Madison.” The record shows, that an appeal in this case was taken and pending in this Court, when the act went into operation, repealing the act incorporating the city of Alton. It does seem to me, this case comes within the class that the statute intended to provide for. This suit was pending in this Court, and not finally disposed of by the Court below. In construing statutes, courts are to look at the language of the whole act, and if they find, in any particular clause, an expression, not so large and extensive in its import, as those used in other parts of the statute, if, upon a view of the whole act, they can collect, from the more large and extensive expressions, used in other parts, the real intention of the legislature, it is their duty to give effect to the larger expressions. Let the judgment be affirmed. Judgment affirmed. Note. Construction of Statutes: See French v. Creath, Breese 12; Mason v. Wash, Idem 16 ; Nance v. Howard, Idem 185 ; Woodworth v. Paine’s Admrs. Idem 294 ; Bryans v. Smith, Breese’s App. 22 ; Naught v. O’Neal, Idem 29 ; Tufts v. Rice, Idem 30 ; Hall et al. v. Byrne et al., 1 Scam. 140 ; Blair v. Worley, Idem 178 ; Boon v. Juliet, Idem 258 ; Choisser v. Hargrave, Idem 317 ; Smith et al. v. Hileman, Idem 323 ; Garrett v. Wiggins, Idem 335 ; Day y. Cushman et al., Idem 475 ; Guykowski v. The People, Idem 476 ; Goodsell et al. v. Boynton et al., Idem 555 ; Lawrence v. Yeatman et al., Ante 15 ; Russell et al. v. Hamilton, Ante 56 ; State v. Wilson, Post.